UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JJ AUDUBON, LLC, et al.

                                         Plaintiffs,                     20 Civ. 917 (PAE)
                         -v-
                                                                              ORDER
 DEFENDANT UNKNOWN,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       On February 3, 2020, plaintiffs filed, inter alia, a complaint, Dkt. 1, proposed notice of

complaint, Dkt. 1-4, and a proposed order restraining suits, approving plaintiffs’ security, and

directing issuance of notice and the filing of claims, Dkt. 1-5. On February 4, 2020, plaintiffs

filed a letter with the Court. Dkt. 5.

       Before determining whether to issue the proposed order, the Court wishes to give other

affected entities an opportunity to comment on it. The complaint indicates that at least one party

to a related New York State Supreme Court proceeding, Tasia Medina, may be affected by the

issuance of such an order. The Court hereby directs plaintiffs to serve a copy of the complaint,

its attachments, the letter, and this Order on Ms. Medina and her counsel by Friday, February 7,

2020, and file proof of service on the docket. The Court invites Ms. Medina—and any other

affected person or entity—to comment on the proposed order by February 14, 2020. In the event

the Court does not receive any opposition by that date, the Court anticipates that it will issue the

proposed notice and order promptly thereafter.
      SO ORDERED.

                                    PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: February 5, 2020
       New York, New York




                            2
